DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed September 10, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (US 2004/0223921) in view of Scherl et al. (US 6,235,268). The rejection is maintained. 
Rau et al. disclose oral care compositions comprising a carbon dioxide source. The carbon dioxide source include sodium bicarbonate (paragraph 0015). The compositions are formulated into dentifrice tablets. The compositions also comprise surfactants and include sodium lauryl sulfate and cocoamidopropyl betaine. The surfactants may be used in mixtures (paragraph 0027). Other components include fluoride (paragraph 0028), sweeteners (paragraph 0024) and flavors (paragraph 0025). 
Rau et al. differ from the instant claims insofar as they do not disclose the amount of sodium lauryl sulfate and cocoamidopropyl betaine when used in a mixture. 
Scherl et al. disclose oral care compositions comprising a mixture of surfactants. The presence in the oral composition vehicle of the mixture of anionic surfactant and betaine compound provides an unexpected increase the antiplaque efficacy of the oral composition (col. 2, lines 18-21). The anionic surfactant and betaine based surfactants are present in the composition at a weight ratio of about 0.5:2.0 and preferably about 1:1 (col. 2, lines 47-55). Examples of anionic surfactants include sodium lauryl sulfate (col. 2, lines 47-53). Examples of betaines include cocoamidopropyl betaine (col. 3, lines 7-10). The dentifrice vehicle may contain a dentally acceptable abrasive material such as sodium bicarbonate. The abrasive material is generally present in the paste or gel composition in weight concentrations of about 10% to about 60% by weight, preferably about 10% to about 30% in a gel and about 25% to about 60% in a paste (col. 3, line 63 to col. 4, line 9). Flavoring and sweetening agents may be used. A dentifrice slurry comprises 1% betaine and 1% sodium lauryl sulfate (EXAMPLE).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used a combination of sodium lauryl sulfate and cocoamidopropyl betaine as the surfactant in the compositions of Rau et al. motivated by the desire to use a surfactant that provides an unexpected increase in the antiplaque efficacy of the oral composition as disclosed by Scherl et al. and because the mixture is suggested by Rau et al.
Response to Arguments
The Examiner submits that the instant claims do not recite the compositions are aqueous or that the compositions comprise water. Therefor the compositions of Rau in view Scherl are not required to be aqueous.  In regard to the technical challenge, the claims recite a dentifrice comprising sodium bicarbonate and a surfactant system. Rau discloses a dentifrice in the form of a tablet comprising sodium bicarbonate and a surfactant including sodium lauryl sulfate and a betaine. Rau is deficient insofar as it does not disclose the amounts of the surfactants. Scherl cures the deficiencies by disclosing the surfactants in mixtures and that amount in which they may be used. Therefore the combination of references satisfies the limitation as recited by the instant claims. One of ordinary skill in the art would reasonably expect the combination of surfactants of Scherl may be used in the composition of Rau because Rau discloses the surfactants are suitable for use in the disclosed compositions.   One would look to the art for suitable amounts of surfactants that may be used in oral care compositions. Therefor it would have been obvious to have used the teachings of Scherl to modify Rau because it discloses suitable amount of surfactants that may be used in oral care compositions.  

2) Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (US 2004/0223921) in view of Scherl et al. (US 6,235,268) in further view of Frager et al. (US 2004/0126440). The rejection is maintained. 
Rau et al. in view of Scherl et al. is discussed above and differs from the instant claims insofar as it does not disclose stevia.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added stevia to the dentifrice of tablets of Rau et al. in view of Scherl et al. motivated by the desire to use a sweetener suitable for oral care tablets and compositions. 
Response to Arguments
The Examiner submits that the Applicant does not appear to argue the merits of this rejection and therefore the rejection is maintained. 

Conclusion
Claims 1-8 are rejected.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612